03/10/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0035



                             No. DA 20-0035

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

JUSTIN LEE LONGTINE,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until April 15, 2020, to prepare,

file, and serve the Appellant’s opening brief.




                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                   March 10 2020